212 S.W.3d 200 (2007)
Robert L. RODGERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66737.
Missouri Court of Appeals, Western District.
January 30, 2007.
Ruth Sanders Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Robert Rodgers appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we find that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).